Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 1 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 2 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 3 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 4 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 5 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 6 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 7 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 8 of 10
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 9 of 10




     May 19, 2021
Case 7-21-cv-00312-PMH   Document 15   Filed in NYSD on 05/18/2021   Page 10 of 10
